FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                   February 11, 2022




In the Court of Appeals of Georgia
 A21A1348. IN THE INTEREST OF M. B. et al., children.

      PHIPPS, Senior Appellate Judge.

      The mother of eleven-year-old M. B. and her nine-year-old brother, P. B.,

appeals from a juvenile court order modifying the disposition of M. B. and P. B., who

had previously been determined to be dependent. The mother contends that the

Whitfield County Juvenile Court (“Whitfield Court”) erred by finding that the

evidence was sufficient to support the placement of custody of the children with the

Whitfield County Department of Family and Children Services (“Whitfield DFCS”).

For the reasons that follow, we affirm.

      M. B. and P. B. were found to be dependent by the Chatham County Juvenile

Court (“Chatham Court”) in 2017. The Chatham Court found that the mother suffered

from a mental health condition that impairs her ability to provide proper parental care,
that she received social security benefits as a result of a depression diagnosis, and that

she acknowledged she needs a higher level of mental health care than she was

receiving through her then-current counseling. The Chatham Court also noted that the

Chatham County Department of Family and Children Services (“Chatham DFCS”)

had conducted a parental fitness assessment of the mother and recommended a

psychological evaluation, including personality testing for the condition of factitious

disorder imposed on another. Although the Chatham Court found the children to be

dependent, the court ordered custody and control of the children to remain with the

mother subject to conditions placed upon her by the court. One such condition was

that the mother undergo a psychological evaluation and comply with any

recommendations arising out of the evaluation.

      After the mother relocated to Whitfield County, the Whitfield DFCS filed a

dependency complaint in February 2020 alleging that M. B. had not been to school

in approximately six weeks and that the mother had reported to school and medical

providers that M. B. had been injured while the family was running from a tornado.1

The complaint also alleged that P. B. had been hospitalized over ten times for

      1
         At the preliminary protective hearing, a supervisor with the Whitfield DFCS
testified that there had been no tornado in the area on the date the mother claimed M.
B. was injured.

                                            2
suicidal/homicidal thoughts or actions, was at that time hospitalized in Savannah, and

had not been receiving any mental health treatment or medication prior to his

hospitalization. The Whitfield Court removed the children from the custody of the

mother and placed the children in the custody of the Whitfield DFCS. Following a

preliminary protective hearing, the Whitfield DFCS filed a petition alleging

dependency in March 2020. The Whitfield DFCS also filed a motion requesting the

court to order the mother to undergo a psychological evaluation. After a hearing, the

Whitfield Court granted the Whitfield DFCS’s motion.

      On September 25, 2020, the Whitfield Court held a hearing to determine

whether to modify the Chatham Court’s disposition order.2 During the hearing, with

the agreement of the parties, the Whitfield Court dismissed the dependency petition

filed in that court (because the children had already been determined to be dependent

by the Chatham Court) but moved forward with the hearing on the issue of whether

the disposition of custody should be changed.

      At the September 25 hearing, an expert in the field of forensic psychology

testified that she evaluated the mother and that her evaluation included reviewing


      2
        In March 2020, the Chatham Court dependency proceedings were transferred
to the Whitfield Court.

                                          3
documents provided to her by the Whitfield DFCS and examining the mother, who

provided additional documents. According to the expert, she performed various tests

with the mother, including a basic personality assessment inventory, a child abuse

potential inventory, a parenting stress inventory for both M. B. and P. B., and a

psychopathic personality inventory. The expert also completed a mental status exam

and an extensive interview of the mother.

      The expert concluded that the mother has the condition known as factitious

disorder imposed on another (“FDIA”), which was previously known as Munchausen

syndrome by proxy. The expert’s written evaluation described the disorder as follows:

      In this mental illness, a person acts as if an individual he or she is caring
      for has a physical or mental illness when the person is not really sick.
      The adult perpetrator who has the diagnosis (FDIA) directly produces
      or lies about illness in another person under his or her care, usually a
      child under 6 years of age. . . . People with FDIA have an inner need for
      the other person (often his or her child) to be seen as ill or injured. It is
      not usually done to achieve a concrete benefit, such as financial gain,
      although that may occur in some cases. People with FDIA are even
      willing to have the child or patient undergo painful or risky tests and
      operations in order to get the sympathy and special attention given to
      people who are truly ill and their families. Factitious disorders are
      considered mental illnesses because they are associated with severe
      emotional difficulties.


                                           4
At the hearing, the expert described, in detail, the basis for her conclusion that the

mother has factitious disorder imposed on another. She explained that there was a

consistent pattern of the mother finding problems with P. B. from a young age. For

example, by the time he was three years old, the mother had P. B. put on an attention

deficit hyperactivity disorder (“ADHD”) medicine, even though it is not usually

administered to children until about the age of six. According to the expert, every

time the mother had problems that she could not handle, the mother put P. B. in a

mental hospital. The expert testified that the records show that each time P. B. was

assessed by a child psychologist, reading specialist, or other educational evaluator,

the evaluator described him as a “sweet child” who responded to adult attention and

calmed down easily if he became upset. The expert noted that P. B. was not accepted

to one particular program because his behavior was “too good.” Furthermore, the

expert testified that although P. B. was hospitalized over fifteen times during the five-

year period he was in the mother’s care, P. B. has not been hospitalized at all since

he has been in foster care.

      According to the expert, although the mother told her that P. B. “did not have

a good cognitive level,” a cognitive development assessor described P. B. as

“demonstrating the cognitive and early academic skills expected of a child of his

                                           5
age,” and one of his teachers said P. B. “demonstrates the same level of cognitive

skills as peers, if not a little more advanced.”

      Similarly, although the mother claimed that P. B. had severe hearing loss and

needed to wear bilateral hearing aids, the expert testified that in both 2016 and after

P. B. entered foster care, testing showed normal hearing in one ear and mild hearing

loss in the other. According to the expert, a report indicated that when P. B. told his

mother that he did not have hearing loss, she told him that he did. The expert

characterized this a sign of factitious disorder imposed on another.

      The expert noted that P. B.’s school records indicate that he was “always”

hungry at school. According to the expert, the school was concerned because the

mother said P. B. was on a special diet, and she would send lunches to school with

him in a locked lunch box, explaining that she did not want him eating his food

before lunchtime. The expert testified that teachers took the locks off the lunch box

and let P. B. have the food. In fact, school personnel started feeding him more and

different food, which made the mother very angry. The mother claimed, on the other

hand, that P. B.’s school requested that she lock his lunch box so he could not sneak

food on the bus; she explained that she was a food blogger and because he saw her

taking pictures of his lunch every day, he really looked forward to what he had to eat

                                           6
and he started eating his lunch before lunchtime and not having any food after that.

Notably, when P. B. first arrived in foster care, he hoarded food; his foster parents

would find hundreds of food wrappers under his bed and in his laundry.

Consequently, P. B.’s foster family worked hard to teach him that he was going to get

as much food as he wanted, and P. B.’s food hoarding has subsided in the time that

he has been in foster care.

      The expert also testified that the mother said P. B. had major allergies,

including an allergy to peanuts. In fact, at one point, when he got near peanuts, the

mother injected him with epinephrine, using an auto-injector, and then took him to

the hospital, but the hospital found no indication of an anaphylactic response.

According to the expert, after P. B. came into foster care, allergy tests showed that he

has only mild allergies.

      Regarding M. B., the expert testified that when M. B. was an infant, she was

diagnosed with an unusual disorder that caused her to “spit up” and “go rigid.” The

disorder was diagnosed the first time the mother took M. B. to an emergency room,

but the mother brought M. B. back to the emergency room with similar symptoms

many times. According to the expert, although the mother reported that M. B.’s



                                           7
symptoms were getting worse, hospital personnel detected no worsening of

symptoms.

      The expert determined that the family has five of the seven basic criteria for a

diagnosis of factitious disorder imposed on another in the mother: (1) a history of

hospitalizations of the children; (2) worsening of the children’s symptoms as reported

by the parent but not witnessed during hospital stays; (3) a mismatch between the

children’s reported conditions and symptoms and the results of testing; (4) one or

more unusual illnesses or deaths of children in the family; and (5) an improvement

of the children’s conditions in the hospital, with symptoms reoccuring when they

return home. The expert found that the other two criteria for a diagnosis of factitious

disorder imposed on another are not present – blood in lab samples not matching the

blood of the children, and signs of chemicals in the children’s blood, stool, or urine.

      The expert explained that treating factitious disorder imposed on another is

difficult because those with the disorder often deny there is a problem, and successful

treatment is dependent on catching the person in the act or the person telling the truth.

The expert testified that the mother’s disorder had harmed the children by subjecting

them to unnecessary medical procedures, hospitalizations, hunger, potential

malnutrition, and psychological abuse. According to the expert, the psychological

                                           8
harm caused to children by factitious disorder imposed on another is intense and “not

easily gotten over.”

      The children’s foster parent also testified at the hearing. According to the foster

parent, “it was rough” when M. B. and P. B. first came to live with his family, but

they are now “doing pretty well.”

      At the hearing, the mother testified she did not know the medical details related

to P. B.’s hearing issues because she was in prison when he was born and he was then

cared for by his father and his grandmother. According to the mother, P. B. failed his

newborn hearing test, and his diagnoses varied between hearing loss in one ear and

hearing loss in both ears.

      The mother testified that, when she got out of prison, P. B. was two-and-a-half

years old and was “delayed language-wise,” “had sensory issues,” and was “kind of

hyper.” She claimed that P. B. was put on ADHD medication when he was three-and-

a-half years old based on a doctor’s recommendation. The mother testified that P. B.

was first hospitalized after he tried to stab M. B. with a pair of scissors in 2016.

According to the mother, he was hospitalized many times after that for running in

traffic or jumping out of a car.



                                           9
      Based on the evidence presented at the hearing, the Whitfield Court found that

the mother has factitious disorder imposed on another3 and that the disorder has

adversely affected both children, especially P. B. The Whitfield Court concluded that

the findings from the mother’s psychological evaluation constituted changed

circumstances that required a modification of the disposition order. Consequently, the

Whitfield Court modified the disposition order to vest temporary custody of the

children in the Whitfield DFCS, with supervised visitation by the mother. This appeal

followed.

      We review a juvenile court’s modification of disposition for abuse of

discretion. See In the Interest of J. N. F., 306 Ga. App. 313, 315 (701 SE2d 925)

(2010). “There can be no abuse of discretion if there was any evidence to support the

ruling of the juvenile court.” Id.

      In her sole enumeration of error, the mother contends that the Whitfield Court

erred by finding the evidence sufficient to support the placement of custody of the

children with the Whitfield DFCS. Specifically, the mother contends that (1) her

testimony refuted the testimony of the expert, (2) she “loves her children and has

      3
       Although the Whitfield Court’s order used the term “Factitious Disorder,” in
context, it is clear that the court was referring to factitious disorder imposed on
another.

                                         10
taken good care of them,” and (3) she showed “substantial credibility both as a person

and a mother by the detailed and knowledgeable testimony that she provided.” She

argues that the Chatham Court did not find the mother a threat to the children and

allowed them to live with her and that the Whitfield Court “abused [its] discretion in

failing to allow the children to live with their mom” and making a custody decision

that was “not in accordance with [the decision of the Chatham Court].”

      The Whitfield Court had the authority to modify the earlier disposition order

based on changed circumstances if doing so would be in the best interest of M. B. and

P. B. See OCGA § 15-11-32 (b) (an order of the juvenile court may be “changed,

modified, or vacated on the ground that changed circumstances so require in the best

interests of a child[.]”); In the Interest of H. G. D., 342 Ga. App. 651, 653 (1) (803

SE2d 788) (2017) (juvenile court had authority to modify custody of dependent

children where it determined that the safest placement of the children would be in

DFCS custody). On appeal, this Court does not determine witness credibility but

instead defers to the factual findings made by the juvenile court. In the Interest of R.

D., 346 Ga. App. 257, 259 (1) (816 SE2d 132) (2018). Despite the mother’s

argument, the Whitfield Court’s finding that the mother has factitious disorder

imposed on another and that the disorder has adversely affected both children is

                                          11
supported by the record. Furthermore, although the Chatham DFCS had

recommended that the mother be evaluated for factitious disorder imposed on

another, the mother had never been diagnosed with the disorder until she was

evaluated by the expert who testified at the Whitfield Court hearing on modification

of disposition. Thus, the evidence in the record regarding the mother’s diagnosis and

her behavior consistent with that diagnosis supports the Whitfield Court’s conclusion

that changed circumstances require a modification of the disposition order.

      Judgment affirmed. Rickman, C. J., and McFadden, P. J., concur.




                                         12